Unless otherwise specified, the periods cited in ourperformance comparisons are Q1 2010 vs Q1 2009. Exhibit First Quarter 2010 Financial and Operating Results For the period ended March 31, 2010 Conseco, Inc. May 5, 2010 2 Forward-Looking Statements Cautionary Statement Regarding Forward-Looking Statements. Our statements, trend analyses and other information contained in thesematerials relative to markets for Conseco’s products and trends in Conseco’s operations or financial results, as well as other statements,contain forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995.Forward-looking statements typically are identified by the use of terms such as “anticipate,” “believe,” “plan,” “estimate,” “expect,” “project,”“intend,” “may,” “will,” “would,” “contemplate,” “possible,” “attempt,” “seek,” “should,” “could,” “goal,” “target,” “on track,” “comfortable with,”“optimistic” and similar words, although some forward-looking statements are expressed differently. You should consider statements thatcontain these words carefully because they describe our expectations, plans, strategies and goals and our beliefs concerning future businessconditions, our results of operations, financial position, and our business outlook or they state other ‘‘forward-looking’’ information based oncurrently available information. Assumptions and other important factors that could cause our actual results to differ materially from thoseanticipated in our forward-looking statements include, among other things: (i) our ability to continue to satisfy the financial ratio and balancerequirements and other covenants of our debt agreements; (ii) general economic, market and political conditions, including the performance andfluctuations of the financial markets which may affect our ability to raise capital or refinance existing indebtedness and the cost of doing so; (iii)our ability to generate sufficient liquidity to meet our debt service obligations and other cash needs; (iv) our ability to obtain adequate and timelyrate increases on our supplemental health products, including our long-term care business; (v) the receipt of any required regulatory approvalsfor dividend and surplus debenture interest payments from our insurance subsidiaries; (vi) mortality, morbidity, the increased cost and usage ofhealth care services, persistency, the adequacy of our previous reserve estimates and other factors which may affect the profitability of ourinsurance products; (vii) changes in our assumptions related to the cost of policies produced or the value of policies in force at the effectivedate; (viii) the recoverability of our deferred tax assets and the effect of potential ownership changes and tax rate changes on its value; (ix) ourassumption that the positions we take on our tax return filings, including our position that our 7.0% convertible senior debentures due 2016 willnot be treated as stock for purposes of Section 382 of the Internal Revenue Code of 1986, as amended, and will not trigger an ownershipchange, will not be successfully challenged by the Internal Revenue Service; (x) changes in accounting principles and the interpretation thereof;(xi) our ability to achieve anticipated expense reductions and levels of operational efficiencies including improvements in claims adjudicationand continued automation and rationalization of operating systems, (xii) performance and valuation of our investments, including the impact ofrealized losses (including other-than-temporary impairment charges); (xiii) our ability to identify products and markets in which we cancompeteeffectively against competitors with greater market share, higher ratings, greater financial resources and stronger brand recognition; (xiv) theultimate outcome of lawsuits filed against us and other legal and regulatory proceedings to which we are subject; (xv) our ability to complete theremediation ofthe material weakness in internal controls over our actuarial reporting process and to maintain effective controls over financialreporting; (xvi) our ability to continue to recruit and retain productive agents and distribution partners and customer response to new products,distribution channels and marketing initiatives; (xvii) our ability to achieve eventual upgrades of the financial strength ratings of Conseco and ourinsurance company subsidiaries as well as the impact of rating downgrades on our business and our ability to access capital; (xviii) the riskfactors or uncertainties listed from time to time in our filings with the Securities and Exchange Commission; (xix) regulatory changes or actions,including those relating to regulation of the financial affairs of our insurance companies, such as the payment of dividends and surplusdebenture interest to us, regulation of financial services affecting (among other things) bank sales and underwriting of insurance products,regulation of the sale, underwriting and pricing of products, and health care regulation affecting health insurance products; and (xx) changes inthe Federal income tax laws and regulations which may affect or eliminate the relative tax advantages of some of our products. Other factorsand assumptions not identified above are also relevant to the forward-looking statements, and if they prove incorrect, could also cause actualresults to differ materially from those projected. All written or oral forward-looking statements attributable to us are expressly qualified in theirentirety by the foregoing cautionary statement. Our forward-looking statements speak only as of the date made. We assume no obligation toupdate or to publicly announce the results of any revisions to any of the forward-looking statements to reflect actual results, future events ordevelopments, changes in assumptions or changes in other factors affecting the forward-looking statements. Non-GAAP Measures 3 This presentation contains the following financial measures that differ from the comparable measuresunder Generally Accepted Accounting Principles (GAAP):operating earnings measures; book value,excluding accumulated other comprehensive income (loss) per share; operating return measures;earnings before net realized investment gains (losses) and corporate interest and taxes; debt to capitalratios, excluding accumulated other comprehensive income (loss); and interest-adjusted benefit ratios.Reconciliations between those non-GAAP measures and the comparable GAAP measures areincluded in the Appendix, or on the page such measure is presented. While management believes these measures are useful to enhance understanding and comparabilityof our financial results, these non-GAAP measures should not be considered substitutes for the mostdirectly comparable GAAP measures. Additional information concerning non-GAAP measures is included in our periodic filings with theSecurities and Exchange Commission that are available in the “Investor - SEC Filings” section ofConseco’s website, www.conseco.com. Q1 2010 Summary 4 CNO §Core sales* of $87 million, up 4% §Net operating income** $38.2 million, up 2% •14 cents per diluted share •Reflects dilution from the issuance of shares of common stock andconvertible debentures §Consolidated RBC up 10 points to 319% §Holding company liquidity: $131.2 million §Book value per share: $15.24 vs $15.14 at 12/31/09 *Excludes PFFS and PDP. **Management believes that an analysis of net income applicable to common stock before: (1) loss onextinguishment or modification of debt, net of income taxes; and (2) net realized investment gains or losses,net of related amortization and income taxes (“Net operating income,” a non-GAAP financial measure) isimportant to evaluate the financial performance of the company, and is a key measure commonly used in thelife insurance industry. Management uses this measure to evaluate performance because loss onextinguishment of debt and realized investment gains or losses can be affected by events that are unrelated tothe company’s underlying fundamentals. The table on page 8 reconciles the non-GAAP measure to thecorresponding GAAP measure. CIG Segmentation 5 CIG §Splitting into two segments: •Other CNO Business •Washington National §Other CNO Business comprised primarily of closed blocks from CIG •Will be separately managed from current/growing business •Accounts for about two-thirds of CIG’s capital §Segmentation is another step toward increased transparency of operations •Will bring clearer accountability and focus on business strategies §Expect to begin reporting on new segment basis effective Q3 2010 •Bankers •Colonial Penn •Washington National •Other CNO Business •Corporate Collected Premiums 6 CNO §Total collected premiumsfor trailing 4 quarters down13% §Decline at Bankers due totermination of PFFSreinsurance contracts andlower annuity sales, asexpected §Consistent growth atColonial Penn §Slight decline at CIGprimarily due to impact of2009 reinsurance ceded toWilton
